Citation Nr: 1116554	
Decision Date: 04/28/11    Archive Date: 05/05/11	

DOCKET NO.  09-45 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for multiple joint pain, to include incomplete flexion of the bilateral index fingers. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from July 25, 2004 to January 20, 2006, and from November 30, 2006 to October 15, 2008, with additional unverified service from October 4, 1994 to February 17, 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and November 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A disorder of the bilateral index fingers characterized by incomplete flexion of the proximal interphalangeal joints as likely as not had its origin during the Veteran's period of active military service.  

2.  Chronic disorders characterized by multiple joint pain, other than the aforementioned incomplete flexion of the proximal interphalangeal joints, are not shown to have been present in service, or at any time thereafter.  

3.  Sleep apnea as likely as not had its origin during the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  A disorder of the bilateral index fingers characterized by incomplete flexion of the proximal interphalangeal joints was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  Chronic disorders characterized by multiple joint pain (other than incomplete flexion of the proximal interphalangeal joints) were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  Sleep apnea was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in November 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, including those offered during the course of a hearing before the undersigned Veterans Law Judge in September 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for multiple joint pain, to include incomplete flexion of the bilateral index fingers, as well as for sleep apnea.  In pertinent part, it is contended that both of those disabilities had their origin during the Veteran's period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In the present case, service treatment records disclose that, in May 2008, during the Veteran's third and final period of active military service, he complained of swollen, stiff, or painful joints, with numbness or tingling in his hands and feet.  Also noted was a complaint by the Veteran that he still felt tired after sleeping.  

The following month, the Veteran complained of insomnia which had been present "for a few months."  The pertinent diagnosis noted at the time was persistent insomnia.  

The following day, the Veteran complained of pain and/or numbness, in conjunction with "arthritic discomfort" in both of his hands, as well as insomnia.  When questioned, the Veteran gave a history of pain and numbness in both of his hands since a prior deployment in 2005.  Noted at the time was that a history and examination was suggestive of carpal tunnel syndrome, but that the Veteran would need "further evaluation and treatment."  The Veteran gave additional history of "arthritic discomfort" involving his hands, as well as complaints of pain and stiffness in both hands, especially over the course of the past year.  Once again, it was noted that the Veteran would need further evaluation of his problem.  Finally, the Veteran once again gave a history of insomnia.  The clinical assessment was of numbness (hypesthesia), probably carpal tunnel syndrome, with a positive Tinel sign bilaterally, for which the Veteran would require further evaluation and treatment, including wrist splints and electromyographic studies.  Additional assessments noted included joint pain in the fingers, and insomnia.  

During the course of VA outpatient mental health treatment in early November 2008, the Veteran complained of various "sleep problems," including sleep onset, restlessness at night, and waking prematurely.  However, he denied other "sleep apnea" symptoms, such as snoring, interrupted breathing while asleep, and excessive daytime sleepiness.  Significantly, during the course of a VA psychological evaluation that same day, the Veteran did, in fact, complain of various sleep apnea symptoms, including snoring, interrupted breathing while asleep, excessive daytime sleepiness, waking up gasping for air, hypertension, and a body mass index greater than 30.  At the time, it was noted that the Veteran had been prescribed prescription medication for sleep by his non-VA provider, which, according to the Veteran, worked "sometimes."  

In a Post-Deployment Health Reassessment dated in November 2008, the Veteran complained of swollen, stiff, painful, and/or "achy" joints, as well as hearing loss, and problems with "poor sleep."  

In a March 2009 report of a private sleep study conducted in late February 2009, it was noted that the Veteran had complained of loud snoring, witnessed apneas, fatigue, frequent movement, twitching/crawling legs, vivid dreams, trouble with memory, gasping for breath, jumping out of bed yelling/hitting, and "sleep talking," as well as jerking of his arms and legs.  Additionally noted was that the Veteran had an Epworth Sleepiness Scale score of 17, and a Thornton Snore Scale of 12.  Reportedly, the Veteran was currently taking medication, and weighed 240 pounds, with a body mass index of 34.4.  

Noted during the course of the Veteran's sleep study was that he had a reduced sleep efficiency of 85.1 percent.  Moreover, he exhibited a pre-treatment apnea/hypopnea index of 26.3, considered significant, as well as an REM apnea/hypopnea index of 25.3.  The Veteran was subsequently fitted with a Respironics Comfort Gel nasal mask, and CPAP with heated humidification was initiated.  A therapeutic treatment level was established at 9cmH2O, with all snoring eliminated at therapeutic treatment level.  The clinical impression noted was of moderate obstructive sleep apnea/hypopnea syndrome (OSA), with adequate CPAP titration.  

During the course of VA outpatient treatment in early April 2009, it was noted that the Veteran had undergone a sleep study in February of that same year, resulting in a diagnosis of moderate sleep apnea.  

In an addendum to VA outpatient treatment dated in early May 2009, it was noted that, at times, either at night or with heavy lifting, the Veteran experienced tingling in the second or third fingers of either hand.  According to the Veteran, he had previously been diagnosed with mild carpal tunnel syndrome.  However, he did not currently utilize wrist splinting.  Physical examination was positive for the presence of tingling in the tips of the third fingers bilaterally, with the Veteran pressing the backs of both hands together for 60 seconds.  The clinical impression was of suspect carpal tunnel syndrome, mild in severity.  

A VA neurological examination conducted in June 2009 was essentially unremarkable, with the exception of post-traumatic headaches, for which service connection is already in effect.  The VA orthopedic examination conducted at that same time was similarly unremarkable, with the exception of "lumbago," for which service connection is likewise already in effect.  

At the time of a VA examination of the Veteran's hands and fingers conducted in June 2009, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran dated the onset of his hand problems to February 2007, during service, at which time he was subjected to an improvised explosive device blast.  When further questioned, the Veteran indicated that his hand problems had become progressively worse, and that he had received treatment in the form of medication.  Reportedly, the Veteran's problems consisted of difficulties with his index fingers bilaterally, as well as an overall decrease in hand strength in both hands.  

On physical examination, the Veteran was unable to make a complete fist, in that his index fingers remained one centimeter from the proximal crease of the palm.  Range of motion for the index fingers was from 0 to 90 degrees flexion of the metacarpophanlangeal joint, with 0 to 90 degrees flexion of the proximal interphalangeal joint, and 0 to 70 degrees flexion of the distal interphalangeal joint.  At the time of examination, there was no additional limitation of joint function, nor any additional pain, fatigue, weakness, lack of endurance, or incoordination with repetitive motion or use.  Nor was there any history of incapacitation over the course of the past 12 months.  

The pertinent diagnosis noted was of a bilateral index finger problem with incomplete flexion of the proximal interphalangeal joint.  Inasmuch as the Veteran's bilateral index finger pathology had reportedly been present since the time of an improvised explosive device blast in 2007, it was the opinion of the examiner that it was "at least as likely as not" the case that the Veteran's index finger problems were "due to his time in the military."  

On VA respiratory examination, likewise conducted in June 2009, it was once again noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran complained of sleep apnea, dating the onset of his problems to 2007.  According to the Veteran, the circumstances and initial manifestations of his problem consisted of snoring, daytime sleepiness, and waking up in the middle of the night "gasping for breath."  The Veteran indicated that, since he had begun using a CPAP machine, his sleep apnea had improved.  

On physical examination, the Veteran stood 70 inches tall, and weighed 241 pounds.  The Veteran displayed no respiratory abnormalities, though he did indicate that, in 2008, a sleep study was consistent with the presence of obstructive sleep apnea.  The pertinent diagnosis noted was obstructive sleep apnea, improved with CPAP.  In the opinion of the examiner, given that the Veteran's sleep apnea had been diagnosed in 2008, that pathology was at least as likely as not due to his time in the military.  

As is clear from the above, the Veteran's problems with his hands and fingers, specifically, pain, numbness, and tingling, had their onset during his third period of active military service, which is to say, the period extending from November 2006 to October 2008.  Moreover, following a VA examination in June 2009, it was the opinion of the examiner that the Veteran's bilateral index finger pathology with accompanying incomplete flexion of the proximal interphalangeal joints was "at least as likely as not" due to his "time in the military."  Under the circumstances, an award of service connection for a disorder of the bilateral index fingers characterized by incomplete flexion of the proximal interphalangeal joints is in order.  However, to date, it has yet to be demonstrated that the Veteran suffers from other chronic disorders characterized by multiple joint pain.  In that regard, while during the course of a hearing before the undersigned Veterans Law Judge in September 2010, the Veteran complained of problems with his wrists, forearms, and knees, as well as his lower legs and ankles, service treatment records reflect no such chronic pathology.  Nor do current VA examinations show evidence of chronic pathology other than the aforementioned disorders of the bilateral index fingers.  Under the circumstances, service connection for other chronic disorders characterized by multiple joint pain must be denied.  

As regards the Veteran's claim for service connection for sleep apnea, the Board notes that, during the Veteran's third period of active military service, he complained on more than one occasion of "poor sleep" and/or still being tired after sleeping, culminating in a diagnosis of "persistent insomnia."  Moreover, during the course of VA outpatient treatment in early November 2008, one month following the Veteran's final discharge from active service, he described various symptoms consistent with sleep apnea, including snoring, a tendency to stop breathing while sleeping, excessive daytime sleepiness, and "waking up gasping for air."  In point of fact, as early as February 2009, only four months following the Veteran's discharge from service, he received a diagnosis of moderate obstructive sleep apnea/hypopnea syndrome (OSA).  Significantly, following the aforementioned VA respiratory examination in June 2009, it was the opinion of the examiner that, given that the Veteran's sleep apnea had been diagnosed in 2008, it was at least as likely as not the case that the Veteran's sleep apnea was due to his time in the military.  

The Board acknowledges that the Veteran's sleep apnea was not technically diagnosed until February of 2009.  Nonetheless, it remains the case that symptomatology associated with that disorder appears to have had its origin during his third period of active military service.  Under the circumstances, an award of service connection for sleep apnea is in order.  

The Board observes that, in evaluating the Veteran's claims, there exists a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his multiple joint pain to various incidents of his period or periods of active military service.  However, and as noted above, there currently exists no evidence that the Veteran suffered from a chronic disorder characterized by multiple joint pain (other than in his bilateral index fingers) during his period or periods of active military service.  Nor is there persuasive evidence that, at present, the Veteran suffers from chronic, clinically-identifiable pathology responsible for his claimed multiple joint pain.  See Sanchez-Benitiz v. West, 13 Vet. App. 282 (1999).  While the Board acknowledges the statements and testimony of the Veteran and his spouse offered during the course of a hearing in September 2010, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his claimed multiple joint pains to his period or periods of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are not credible and of no probative value.  Moreover, the Veteran, as a lay person, is not competent to provide a diagnosis or create the requisite causal nexus for his claimed multiple joint pains.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran (or his spouse) possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  


ORDER

Service connection for a disorder of the bilateral index fingers characterized by incomplete flexion of the proximal interphalangeal joints is granted.  

Service connection for a chronic disorder or disorders characterized by multiple joint pain (other than the aforementioned incomplete flexion of the proximal interphalangeal joints) is denied.  

Service connection for sleep apnea is granted.  


REMAND

In addition to the above, the Veteran in this case seeks service connection for bilateral hearing loss.  In pertinent part, it is contended that the Veteran currently suffers from a chronic hearing loss which is the result of exposure to noise at hazardous levels, and in particular, the explosion of an improvised explosive device, during his multiple deployments in Iraq.  

In that regard, service treatment records are essentially negative for the presence of chronic hearing loss.  However, during the course of the Post-Deployment Health Reassessment in November 2008, the month following his final discharge from service, the Veteran did, in fact, complain of hearing loss.  While at the time of a VA audiometric examination in June 2009, the Veteran did not exhibit "hearing loss disability" as defined by VA regulation [See 38 C.F.R. § 3.385 (2010)], that examination was nonetheless consistent with sensorineural hearing loss, at least in the Veteran's left ear.  Significantly, at the time of VA outpatient treatment in July 2009, the Veteran complained of "changed hearing."  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in September 2010, the Veteran indicated that, since the time of the VA audiometric examination in June 2009, his hearing had "gotten worse."  See Transcript, p. 16.  

Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for hearing loss.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent or VA other inpatient or outpatient treatment records, subsequent to June 2009, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA audiometric examination (to be conducted by an audiologist who has not heretofore seen or examined the Veteran) in order to more accurately determine the exact nature and etiology of his claimed bilateral hearing loss.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse affect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the audiometric examination, the examiner should specifically comment as to whether the Veteran currently suffers from "hearing loss disability" as defined by 38 C.F.R. § 3.385 (2010), and, if so, whether that "hearing loss disability" at least as likely as not had its origin during the Veteran's period or periods of active military service.  A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  A notation to the effect that this record review has taken place must be included in the examination report.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for bilateral hearing loss.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in November 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


